Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2021 has been entered.
	Claims 1, 3, 5, 7, 9, 10, 11, 12, 13, 14, 15, 17-24 are amended.
	Claims 2, 4, 6, 8 are canceled.
Claims 1, 3, 5, 7, 9-24 are remaining in the action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites the limitation "the blob”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102a2 as being anticipated by Woodall (US 6945187 B1).
	Regarding Claim 1, Woodall discloses a seabased resupply system, comprising: flexible liquid fuel containment membrane (Element 18) configured to hold fuel; a pump (Element 54) on the flexible liquid fuel containment membrane operable to pump the fuel through a conduit to a craft (C4, paragraph starting at Line 6), one or more containers located on an exterior of the flexible liquid fuel containment membrane; an operating system located inside one or more of the one or more containers (Housing on Element 30 in Fig. 1.), the operating system comprising at least one selected from a power supply, a communication system (Element 30), and a control processor.  

Regarding Claim 3, Woodall discloses the seabased resupply system of claim 1, wherein the flexible liquid fuel containment membrane comprises a ballast system operable to change a vertical position of the flexible liquid fuel containment membrane in a water body (C4, L25-60)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Woodall (US 6945187 B1) in view of Woodall (US 10363858 B1)
	Regarding Claim 5, Woodall discloses  the seabased resupply system of claim 1, but does not explicitly disclose further comprising a landing pad located on the flexible liquid fuel containment membrane for landing a vertical takeoff and landing aircraft.  
	Woodall discloses wherein a landing pad located on craft can be used for landing a vertical takeoff and landing aircraft. (Fig. 4.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the landing pad of Woodall ’58 to the flexible membrane of Woodall.  The motivation to modify Woodall is “Thus, a need has been recognized in the state of the art to develop an effective means to extend the range of smaller sea-based drones and uuv's” (C1, L43)

Regarding Claim 7, Woodall in view of Woodall ’83 discloses the seabased resupply system of claim 5, wherein the flexible liquid fuel containment membrane comprises a ballast system operable to change a vertical position of the flexible liquid fuel containment membrane in a water body.  (See rejection of Claim 3 above.)

Claims 9, 10  is rejected under 35 U.S.C. 103 as being unpatentable over Woodall (US 6945187 B1) in view of Woodall (US 10363858 B1) and further in view of Lilly (US 5445093 A)
Regarding Claim 9, Woodall in view of Woodall ’83 discloses the seabased resupply system of claim 5 with hoses (C4, L14), but does not explicitly disclose further comprising a boom configured to transfer non-pumped material from the flexible liquid fuel containment membrane to the craft.  
	Lilly discloses a boom can be used to transfer non-pumped material in the form of a hose to the craft.  (Element 26)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a boom configured to transfer non-pumped material from the flexible liquid fuel containment membrane to the craft.  The motivation to modify Woodall is to assist in handling the hose contemplated in Woodall.

Regarding Claim 10, Woodall in view of Woodall ’83 and futher in view of Lily discloses the seabased resupply system of claim 9, wherein the flexible liquid fuel containment membrane is unmanned; and the flexible liquid fuel containment membrane comprises a ballast system operable to change a vertical position of the flexible liquid fuel containment membrane in a water body, the ballast system comprising a water chamber and an air chamber located inside of the flexible liquid fuel containment membrane. (See ballast system in rejection of Claim 3 above.)

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Woodall (US 6945187 B1) in view of Szydlowski (US 20140059979 A1).
Regarding Claim 11, Woodall discloses an autonomous seabased resupply system, comprising: an unmanned flexible liquid fuel containment membrane positioned in a water body, the a flexible liquid fuel containment membrane containing a fuel; a pump on the flexible liquid fuel containment membrane operable to pump the fuel through a conduit to a craft; a ballast system operable to change a vertical position of the flexible liquid fuel containment membrane in the water body; (See rejection of Claims 1 and 3 above.)  Woodall does not explicitly disclose containers located on an exterior of the 
	Szydlowski discloses containers located on an exterior of the flexible containment membrane and on opposite sides of the flexible containment membrane; and an operating system located inside one or more of the containers, the operating system comprising at least one selected from a power supply, a communication system, and a control processor.  (Element 110, Fig. 11) It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the containers of Szydlowski to the membrane of Woodall.  The motivation to modify Woodall is that they are a known substitute for the tug of Woodall that can be used for maneuvering.

Regarding Claim 13, Woodall in view of Szydlowski discloses an autonomous seabased resupply system of claim 11, further comprising a propulsion system.  (Element 110)

Regarding Claim 15, Woodall in view of Szydlowski discloses a method for resupplying a craft at sea, the method comprising: deploying, in a water body, an unmanned resupply system comprising a flexible liquid fuel containment membrane  containing fuel a pump on the flexible liquid fuel containment membrane operable to pump the fuel through a conduit to a craft, containers located on an exterior of the flexible liquid fuel containment membrane and on opposite sides of the flexible liquid fuel containment membrane, and an operating system located inside one or more of the containers, the operating system comprising at least one selected from a power supply, a communication system, and a control processor; and transferring the fuel to a craft.  (Examiner notes the steps are suggested by the normal operation of the combination proposed above in Claim 11.)

Regarding Claim 18, Woodall in view of Szydlowski discloses a method of claim 15, further comprising changing a vertical position of the flexible liquid fuel containment membrane in the water body.  (Suggested by the normal operation of the ballast system.  See rejection of Claim 3 above.)

Regarding Claim 19, Woodall in view of Szydlowski discloses the method of claim 15, comprising submerging the [[blob ]]flexible liquid fuel containment membrane in the water body prior to transferring the fuel to the craft; and surfacing the flexible liquid fuel containment membrane in the water body for the transferring the fuel to the craft.  
(C4, paragraph starrintg at L64 suggests submerging)

Regarding Claim 21, Woodall in view of Szydlowski discloses the seabased resupply system of claim 1, wherein the flexible liquid fuel containment membrane comprises a propulsion system.  
Regarding Claim 22, Woodall in view of Szydlowski discloses the seabased resupply system of claim 1, wherein the flexible liquid fuel containment membrane comprises a propulsion system; and a ballast system operable to change a vertical position of the lexible liquid fuel containment membrane in a water body.  (Szydlowski, Element 110 and rejection of Claim 3 above.)

Regarding Claim 23, Woodall in view of Szydlowski discloses the seabased resupply system of claim 5, wherein the flexible liquid fuel containment membrane comprises a propulsion system.  (Szydlowski, Element 110)

Regarding Claim 24, Woodall in view of Szydlowski discloses the seabased resupply system of claim 5, wherein the flexible liquid fuel containment membrane comprises a propulsion system; and a ballast system operable to change a vertical position of the flexible liquid fuel containment membrane in a 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Woodall (US 6945187 B1) in view of Szydlowski (US 20140059979 A1). and further in view of Lilly (US 5445093 A)
Regarding Claim 12, Woodall in view of Szydlowski discloses the autonomous seabased resupply system of claim 11, but does not explicitly disclose further comprising a boom operable to transport material from the flexible liquid fuel containment membrane to the craft.  
Lilly discloses a boom can be used to transfer non-pumped material in the form of a hose to the craft.  (Element 26)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a boom configured to transfer non-pumped material from the flexible liquid fuel containment membrane to the craft.  The motivation to modify Woodall is to assist in handling the hose contemplated in Woodall.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Woodall (US 6945187 B1) in view of Szydlowski (US 20140059979 A1) and further in view of in view of Woodall (US 10363858 B1)
Regarding Claim 14, Woodall in view of Szydlowski discloses an The autonomous seabased resupply system of claim 11, but does not explicitly disclose further comprising a landing pad configured to land a vertical takeoff and landing aircraft.  
Woodall discloses wherein a landing pad located on craft can be used for landing a vertical takeoff and landing aircraft. (Fig. 4.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the landing pad of Woodall ’58 to the flexible membrane of 


Allowable Subject Matter
Claim 16, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        14 August 2021